Mr. Justice Scholfield delivered the opinion of the Court: The Chicago, Danville and Vincennes Railroad Company, on the 12th day of April, 1873, recovered a judgment at law against Cornelius R. Field, George S. King and Belzabel W. Phillips, partners under the firm name of Field, King & Co., in the Cook county circuit court, for $5,729.16 and costs of suit. Execution issued upon this judgment and was placed in the hands of Robert Pritchard, sheriff of Fulton county, to execute. On the 28th day of December, 1874, Field, King & Co. filed their bill in chancery in the same court, against the railroad company and Pritchard, to enjoin the collection of that judgment, and to offset against the same so much of certain indebtedness due from the railroad company to Field, King & Co. as would fully satisfy and discharge the judgment, interest and costs. It was also shown by the bill that an action of assumpsit had been commenced by Field, King & Co. against the railroad company, in the same court, to recover the indebtedness which they claimed to be due them from the railroad company, and which they proposed to offset against the judgment of the railroad company, which action was then pending and undetermined. A demurrer was interposed to the bill of complaint, which was overruled by the court, and the railroad company electing to stand by its demurrer and refusing to answer over, a decree was rendered in conformity with the prayer of the bill. From that decree the railroad company appealed to this court. The cause was heard here at our September term, 1877, and the judgment of this court was that the decree of the court below be reversed, and the cause remanded for further proceedings conformably to the opinion then filed. Chicago, Danville and Vincennes Railroad Co. v. Field et al. 86 Ill. 270. We then, among other things, said : “A suit had been brought by the complainants in a court of law, and was then pending, for the recovery of their alleged indebtedness. The court of law was the proper forum for the adjudication of the fact and amount of the indebtedness, and it should have been left with that court to determine the same in the suit then pending. All the equitable relief complainants needed, and were entitled to under the bill, was the stay of the collection of the judgment until the time of such determination; and then to have the injunction made perpetual in whole or in part, or dissolved, according as such determination might be.” Subsequent to the remanding of the cause, a stipulation was entered into between the parties in these words, after entitling the cause and giving the term of court: “ It is hereby stipulated and agreed that the issues now pending in a certain cause entitled as above, in the above court, on the common law side thereof, shall be tried hi the above entitled cause on the chancery side thereof, subject to the approval of the chancellor.” The law case had been previously dismissed for want of prosecution, but, at the same time that the foregoing stipulation was filed, there was a stipulation filed in that case, which, after entitling the cause and giving the term of court, is as follows: “It is hereby stipulated and agreed that the above cause may be reinstated on the docket, and the said suit proceed as if the same had remained continuously upon the docket, the same to be tried upon the merits according to a stipulation filed in a cause pending on the chancery side of said court between the same parties, plaintiff and defendants.” The circuit court proceeded to hear all the evidence offered applicable to either case, and then rendered a judgment in the law case in favor of the defendants therein, and a decree in chancery dissolving the temporary injunction and dismissing the complainants’ bill. Field, King & Co. prayed and perfected an appeal in both cases, filing a separate bond in each case, to the Appellate Court for the First District. A single record, showing all the pleadings, orders, etc., in both cases, was made out for that court, and constitutes, with the orders of the Appellate Court, the record now before us. The Appellate Court affirmed the judgment in the law case, and affirmed the decree in the chancery case, except as to the allowance of damages upon the dissolution of the injunction, in which respect it was reversed. The present appeal is from these judgments of the Appellate Court. Following the ruling when the chancery case was here before, the judgment in the law case is conclusive as to the decree to be rendered in the chancery case. If there is no recovery in that case, there can be nothing to set off against the other judgment. No error of law, occurring on the trial of the law case, is alleged. The only question in the Appellate Court was one of fact, and the decision of that court was, therefore, conclusive. But counsel for appellants insist that, by virtue of the stipulations, the chancery case was, in reality, the only case tried, and the question of the indebtedness of the railroad company to appellants was made one in equity, instead of at law. The stipulations do not so declare. They do not direct that the decree in the chancery case shall be entered up on the evidence in the law case, nor do they provide that the chancery case and the law case shall be consolidated. But it is said by counsel, in support of the other view, a chancellor can not hear evidence and determine issues in a law case—which is very true. But it must be remembered that, in our system of jurisprudence, every law judge is also a chancellor; and there is nothing, therefore, to prevent him, when the parties so agree, from sitting and hearing, at the same time, evidence which, in one part, is applicable to a suit pending in chancery, and, in another part, to a suit pending at law; and, when he gets through, entering up a judgment in the one case and a decree in'the other. So, here, the intent was, as we conceive, simply that a jury be dispensed with, and all the evidence be submitted at once. -The stipulations do not provide that a decree is to be rendered upon the evidence heard upon the issues in the law case. They do not provide for the abandonment of the law case, but, upon the contrary, the stipulation in the law case expressly declares that that case shall be reinstated on the docket, and then adds: “and the said suit proceed, as if the same had remained continuously upon the docket.” What is meant by proceeding? The same stipulation provides that the cause shall be “tried upon its merits,” not abandoned; and if a cause is to be tried upon its merits, and “ proceed,” it would .seem, necessarily, to result that a judgment must follow the trial. The issues, it is true, were to be tried in the chancery cause,subject to the approval of the chancellor; but since he was not authorized to pronounce a decree thereon, the implication is that he should render judgment upon those issues,—in doing which he would, of course, act as a common law judge, as in rendering a decree he would act as a chancellor. There was a cogent 'reason why a judgment was desired in the law case, and, by reinstating the case upon the docket, and stipulating that it should proceed, it is manifest that reason was acted upon; an amount was claimed, in the law case, beyond the proposed off-set, and costs had been incurred in that action. There is no ground for saying that it was intended a decree should embrace these, nor could a decree have properly done so. Assuming that it is shown that a judgment was to be entered in the law case, it must follow that the evidence upon which the judgment was based can not be reviewed in the chancery case. It was the judgment in the law case, not the evidence supporting it, that authorized the decree in the chancery case. Whether the evidence sustained the judgment or not, the judgment, until reversed, was conclusive of the amount due, and hence of the amount of the proposed off-set. The position of counsel for the appellants assumes that it is the evidence upon which the judgment is rendered that authorizes the decree in the chancery case. But this is a misapprehension. The law case was determined to be the appropriate case in which to settle the fact of indebtedness, and this would be shown by its judgment. So the judgment, alone, in the law case would determine whether there was or was not matter of set-off. And this must be true without reference to when or where the issues in the law case were to be settled, so long as it was not intended that case should be abandoned. Its judgment would be conclusive evidence either that there was or was not an indebtedness as claimed. Had it been intended to settle this controversy in chancery alone, without reference to a judgment at law, there could have been no reason for reinstating the law case upon the docket and providing that it should proceed; and it would have been easy to have expressed the intention in clear and unmistakable language. There is clearly no more authority here for saying that the law case was converted into a chancery case than there is for saying that the chancery case was converted into a law case. The stipulations related to the hearing or trial alone, and did not include the final judgment and decree to be rendered. The circuit court properly entered a judgment in the law case, and this being for defendant, there was no alternative in the chancery case but to decree as was done. We find no error in the ruling of the Appellate Court and its judgment will, therefore, be affirmed. Judgment affirmed.